

117 HR 654 IH: Drug-Free Communities Pandemic Relief Act
U.S. House of Representatives
2021-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 654IN THE HOUSE OF REPRESENTATIVESFebruary 1, 2021Mr. Joyce of Ohio (for himself and Mr. Kilmer) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo provide the Administrator of the Drug-Free Communities Support Program the authority to waive the Federal fund limitation for the Drug-Free Communities Support Program.1.Short titleThis Act may be cited as the Drug-Free Communities Pandemic Relief Act.2.Waiver of Federal fund limitation for the Drug-Free Communities Support Program(a)In generalSubject to subsection (b), if the Administrator of the Drug-Free Communities Support Program determines that, as a result of the public health emergency declared pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d) as a result of COVID–19, an eligible coalition is unable to raise the amount of non-Federal funds, including in-kind contributions, agreed to be raised by the coalition for a fiscal year under an agreement entered into with the Administrator pursuant to paragraph (1)(A) or (3) of section 1032(b) of the Anti-Drug Abuse Act of 1988 (21 U.S.C. 1532(b)), the Administrator may, notwithstanding such paragraphs, provide to the eligible coalition the grant or renewal grant, as applicable, for that fiscal year in an amount—(1)with respect to an initial grant or renewal grant described under paragraph (1)(A) or (3)(A) of such section, that exceeds the amount of non-Federal funds raised by the eligible coalition, including in-kind contributions, for that fiscal year;(2)with respect to a renewal grant described under paragraph (3)(D)(i) of such section, that exceeds 125 percent of the amount of non-Federal funds raised by the eligible coalition, including in-kind contributions, for that fiscal year; and(3)with respect to a renewal grant described under paragraph (3)(D)(ii) of such section, that exceeds 150 percent of the amount of non-Federal funds raised by the eligible coalition, including in-kind contributions, for that fiscal year.(b)LimitationThe Administrator may not provide a grant or renewal grant to an eligible coalition in an amount exceeding the amount of funds initially agreed to be provided by the Administrator under the applicable agreement.